DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Invention I (Claims 1-5) in the reply filed on 10/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2019/0006564 A1).
Regarding Claim 1, Sasaki (Fig. 4) discloses an electronic device comprising: 
a driving substrate (a substrate 402), comprising a plurality of circular grooves ( matrix or array of 428-1) and a plurality of rectangular grooves (matrix or array of 428-n) (trap sites 406-0 through 406-n) [0046-0047; 0052-0053],; and 
a plurality of disc-shaped light-emitting units (matrix or array of 420-1), wherein 
at least one disc-shaped light-emitting unit (420-1) of the plurality of disc-shaped light-emitting units is disposed in at least one circular groove (428-1) of the plurality of circular grooves, and the at least one disc-shaped light-emitting unit (420-1) comprises an alignment element (213) positioned on a top surface of the at least one disc-shaped light-emitting unit [0045]; wherein 
a diameter of the at least one disc-shaped light-emitting unit (diameter of 420-1) is defined as R (See diameter of disc shape emissive element Fig. 14 ) , a diameter of the alignment element (diameter of 213) is defined as r, a width of at least one rectangular groove (width of  428-n) among the rectangular grooves is defined as w (See a width of rectangular trap site Fig. 14), and a height of the at least one rectangular groove (height of 428-n) is defined as H, and the at least one disc-shaped light-emitting unit (426-1) and the at least one rectangular groove (428-n) satisfy the [0057, 0058].
Sasaki does not explicitly disclose condition of (R+r)/2>(w2+H2)1/2.
However, Sasaki (Fig. 5 and 14) discloses adjusting at least a diameter of the at least one disc-shaped light-emitting unit (R) for the purposes of optimizing detrapping probability for a captured micro-LED [0058] and provide a structure that can be readily optimized for assembly efficiency and display quality [0059].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic device in Sasaki such that condition of (R+r)/2>(w2+H2)1/2 is met by optimizing R in order to optimizing detrapping probability for a captured micro-LED [0058] and provide a structure that can be readily optimized for assembly efficiency and display quality [0059] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 2, Sasaki discloses an electronic device according to claim 1, wherein the disc-shaped light-emitting units (420-1) are disposed in the circular grooves (428-1) by a fluid assembly procedure [0053, 0056].
Further, limitation in line 2, “by a fluid assembly procedure” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 3, Sasaki discloses the electronic device according to claim 1, further comprising 
at least one rectangular light-emitting unit (426-n) disposed in the at least one rectangular groove (428-n), wherein 
the at least one rectangular light-emitting unit (426-n) is disposed in the at least one rectangular groove (428-n) by a pick-and-place procedure.
Sasaki does not explicitly disclose that pick and place procedure for disposing at least one rectangular light-emitting unit.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic device in Sasaki such that the at least one rectangular light-emitting unit is disposed in the at least one rectangular groove by a pick-and-place procedure in order to better control collisions, shear, and general stresses during assembly process of the micro-LEDs [0056]
Further, limitation in line 2, “by a pick-and-place procedure” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 4, Sasaki discloses the electronic device according to claim 1, wherein the at least one disc-shaped light-emitting unit (426-1) and the at least one rectangular groove (426-n).
Sasaki does not explicitly disclose condition of H/(R/2)<0.292.
However, Sasaki (Fig. 5 and 14) discloses adjusting at least a diameter of the at least one disc-shaped light-emitting unit (R) for the purposes of optimizing detrapping probability for a captured micro-LED [0058] and provide a structure that can be readily optimized for assembly efficiency and display quality [0059].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an electronic device in Sasaki such that condition of H/(R/2)<0.292 is met by optimizing R in order to optimizing detrapping probability for a captured micro-LED [0058] and provide a structure that can be readily optimized for assembly efficiency and display quality [0059] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).



Regarding Claim 5, Sasaki discloses the electronic device a electronic device according to claim 1, wherein 
the driving substrate (402) comprises a plurality of pixel regions [0047], wherein 
the at least one circular groove (428-1) and the at least one rectangular groove (428-n) are disposed in at least one pixel region of the plurality of pixel regions [0047].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891